DETAILED ACTION
Response to Amendment
	The Amendment filed August 18, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed May 18, 2022. The claims are in condition for allowance.
		
Reasons for Allowance
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0034], [0049]-[0050], and [0063].
The closest prior art, Hoang et al. (US 2014/0181363) and Chunn et al. (US 2015/0169398), fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
With respect to claim 1, Hoang et al. disclose:
A system comprising: 
a memory device (FIG. 1 SSD Subsystem 110); 
a processing device coupled to the memory device (FIG. 1 Usage Processor 122 of Usage Monitor 120; [0035] The usage processor 122 may perform operations that are related to the real usage model including creating the real usage model, failure prediction and/or analysis, and maximizing lifespan of the SSD 112) to: 
select a data retention profile (FIG. 16 step 1620 Process data and select behavior model based on real environmental model and internal data usage model), including a predetermined length of time at a predetermined temperature at a future end of life of the memory device that data is retained at the memory device...from among a plurality of data retention profiles (FIG. 16 implies plurality of models—current and new), including a plurality of lengths of time and a plurality of temperatures that are predetermined ([0071] the learning and update module 1020 may learn about the environment and constructs an environmental profile of the environment in which the subsystem is operating. For example, it may construct a temperature profile as a function of time), corresponding to the memory device; 
responsive to selecting the data retention profile (FIG. 16 step 1620), program a hardware component of the memory device to reduce performance of the memory device (FIG. 16 step 1660 Environmental processor sends control commands to power management module based on new behavior model; [0093] power management module then applies a new power policy corresponding to the new behavior model. Depending on the real environment as obtained and the current usage of the SSD, the new power policy may include suitable operations. For example, the refresh rate of the NAND flash array may be changed. In addition, other operations that may affect the lifespan of the SSD and data integrity and retention may be carried out according to the new behavior model. These operations may include the frequency of wear leveling or garbage collection. For data integrity and retention, the power may not be turned off even in sleep mode under certain environment. Furthermore, any of the SSD optimal operations described above may be used to extend the lifespan of the SSD; [0081] Upon START, the process 1110 determines the set of optimal SSD operations that result in optimal use of the SSD to extend lifespan of the SSD (Block 1210). There are several ways to extend the lifespan of the SSD. One main technique is to reduce the number of program/erase cycles. For example, an optimal SSD operation may be to perform direct short random writes to a buffer to reduce fragmentation and therefore reduce the number of times data collection is performed); 
However, Hoang et al. do not disclose “select a data retention profile, including a predetermined length of time at a predetermined temperature at a future end of life of the memory device that data is retained at the memory device in an absence of a power supply for the memory device” and “adjust a wear life indicator based on the selected data retention profile.”
Additionally, with respect to claim 1, Chunn et al. disclose:
select a data retention profile (FIG. 514 Select data protection scheme based on power off duration and/or temp during power off), including a predetermined length of time at a predetermined temperature at a future end of life of the memory device that data is retained at the memory device in an absence of a power supply for the memory device ([0019] FIG. 1 is a chart 100 illustrating a hypothetical example of the rated data retention time in days of a hypothetical flash storage system based on temperature and program/erase (P/E) cycles of the flash storage system. The left and center columns of chart 100 list temperature values in Fahrenheit and Celsius. The heading of the rightmost column shows the age of the flash storage expressed in P/E cycles (shown as 30K P/E cycles). The empirical data retention lifetime (in days) is shown in the block underneath the rightmost column heading. As shown in FIG. 1, where the temperature is 80 degrees F. and the flash memory has performed 30K P/E cycles, the chart tells us that the hypothetical flash memory should retain its data for only a maximum of 406 days without power being applied to the storage system)...
Chunn et al. do not appear to disclose “select a data retention profile...from among a plurality of data retention profiles, including a plurality of lengths of time and a plurality of temperatures that are predetermined, corresponding to the memory device; responsive to selecting the data retention profile, program a hardware component of the memory device to reduce performance of the memory device; and adjust a wear life indicator based on the selected data retention profile.”
Therefore, when taken alone or in combination with each other, Hoang et al. and Chunn et al. fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Independent claims 10 and 17 recite limitations substantially similar to those of independent claim 1. Claims 10 and 17 are similarly allowed. Claims 2-9, 11-16, and 18-20 are allowed based on their dependency from allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed August 14, 2020, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
An (US 2018/0276061) disclose a method of predicting a memory device prediction method.
Li (US 2017/0285970) discloses monitoring thermal conditions to track program/erase cycles.
Narayanan (US 2017/0206026) discloses a method of predicting solid state drive reliability.
Hoang (US 2017/0131947) a method of calculating life expectancy of a memory device in terms of time.
Hetzler (US 2010/0262792) discloses estimating a reliable life of a memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137